                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 FRIDA KAHLO CORPORATION,

        Plaintiff,                                         Case No.: 1:19-cv-06386

 v.                                                        Judge Charles P. Kocoras

 THE PARTNERSHIPS AND UNINCORPORATED                       Magistrate Judge Sidney I. Schenkier
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                     DEFENDANT
               851                                         SYLVES
               854                                         To-night
               854                                         To-night
               878                                           YUIf
               874                                           Yksth
               669                                          ashange
               746                                        Jinjiatrade
               814                    pu tian li cheng xi qing mao yi you xian gong si
               678                                      BestDC store
                86                                        Heartbeac
                89                                          resmile
               438                                        fuwenwen
               284                                       focal-stylish
               267                                          cn-mall
               262                                         bsparts7
               314                                       lychee-craft
                91                                          sshiJIU
               353                                         wensh40
               677                                      bellastocked
               870                                          YimTin
             16            avianaretailwholesale
            782                   mevuz
            869                   yangsfa
            251               amazing-prints
            377                  andy wen
            991                Feel Jewelry


DATED: November 29, 2019           Respectfully submitted,

                            /s/ Keith A. Vogt
                            Keith A. Vogt (Bar No. 6207971)
                            Keith Vogt, Ltd.
                            111 West Jackson Boulevard, Suite 1700
                            Chicago, Illinois 60604
                            Telephone: 312-675-6079
                            E-mail: keith@vogtip.com

                            ATTORNEY FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on November 29, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
